Appellants were the plaintiffs in the court below, and bring this appeal from the judgment against them therein. The suit was for the conversion or wrongful taking of two certain bales of cotton.
The evidence showed without dispute the following facts:
On February 28, 1921, one John F. Cox executed a valid mortgage to the First National Bank of Gadsden, Ala., conveying all crops grown or caused to be grown by him during the year 1921, the said mortgage falling due on November 1, 1921. On April 2, 1921, the said John F. Cox executed two mortgages, one due December 1, 1921, and one due December 15, 1921, to the appellants (plaintiffs), and being substantially similar. These two mortgages likewise conveyed all crops of said Cox grown or caused to be grown during the year 1921. All three of the above mentioned mortgages were duly recorded; that to the bank appearing, of course, of record prior in time to those of the appellant's. Cox owned the lands upon which the cotton the subject of this suit was grown both before and continuously after the execution of all the above mortgages.
One Barrington rented the said lands from Cox in April, 1921, under an arrangement whereby Cox furnished the lands and teams and Barrington the labor, the crops to be divided between them half and half.
The cotton which brought about this suit was raised as above by Barrington and sold to appellees (defendants) on October 11, 1921, regularly, for the market price, and Cox's one-half paid over to him, and by him paid over to the First National Bank of Gadsden on his mortgage indebtedness above.
Under these circumstances the trial court gave the general affirmative charge in favor of the appellees (defendants) as he should have done. Wright v. Bush, 165 Ala. 320, 51 So. 635; Pruitt et al. v. Gunn, 151 Ala. 651, 44 So. 569.
The other rulings complained of do not affect the correctness of the giving of the general affirmative charge in favor of the appellees (defendants), and will not be considered.
There appearing no prejudicial error in the record, the judgment will be affirmed.
Affirmed. *Page 91